      Case 1:20-cv-04842-AJN-RWL Document 52 Filed 09/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 9/15/21
  Elyse Silverman,

                        Plaintiff,
                                                                    20-cv-4842 (AJN)
                 –v–
                                                                        ORDER
  Deluxe Building Solutions, LLC, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       The Clerk of Court is respectfully directed to mail a copy of Dkt. No. 51 to the pro se

Defendant and to note that mailing on the public docket.

       SO ORDERED.



Dated: September 15, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
